DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 05/25/2022. As directed by the amendment: claims 1, 12, and 17 have been amended and claims 7-9, 11, 13-14, and 25-28 have been cancelled. Thus, claims 1-6, 10, 12, and 15-24 are presently pending in this application.
Drawings
The drawings amendments were received on 05/25/2022.  These drawing changes are acceptable.
Response to Arguments
Applicant’s drawing amendments to fig. 1 and 15, filed 05/25/2022, have been fully considered and overcome the drawing objections of fig. 1 and 15.  The drawing objections of fig. 1 and 15 has been withdrawn. 
Applicant’s arguments, see pg. 7, filed 05/25/2022, with respect to the drawing objection of fig. 6 have been fully considered and are persuasive.  The drawing objection of fig. 6 has been withdrawn. Applicant’s persuasive argument is “[w]ith respect to the curved arrow in the bottom right portion of Fig. 6, this arrow depicts the pivotal movement of actuating lever (18) of the handle assembly (14), as noted in para. [0073] of the specification as filed” (remarks pg. 7).
Applicant’s claim amendments, filed 05/25/2022, have been fully considered and overcome the claim objections.  The claim objections have been withdrawn.
Allowable Subject Matter
Claims 1-6, 10, 12, and 15-24 are allowed.
See reasons for allowance for claim 1 in the non-final rejection mailed 05/01/2020 and for claim 15 in the final rejection mailed 01/28/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771